Title: James Madison to Chapman Johnson, 18 December 1827
From: Madison, James
To: Johnson, Chapman


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 18. 1827—
                            
                        
                        
                          
                        I have recd. yours of the 15th inst: and thank you for your sympathies on the score of my health, which I
                            have just recovered. I am glad you escaped the abortive trip to the University, the more so as the state of the weather
                            might have endangered yours. The considerations which induced the decision agt. the proposal of Mr Harrison were certainly
                            very cogent, particularly your personal knowledge of the style both of his mind and his pen. It was calculated that his
                            visit to Germany might possibly be protracted by an indulgence to Mr Long from the London University, and might in the
                            public view, gain for him some advantage from a contact with the Classic taste & studies of the German schools,
                            now so established. To these considerations were added the improbability of replacing Mr. Long from among ourselves,
                            & the uncertainty & delay of doing it from abroad. I join in the wish & the hope that the latter
                            chance may not wholey fail us.
                        On the supposition that neither Docr. Jones nor Mr Renwick, are to take the Chair of Nat: Phil the duties of
                            which Mr. Bonycastle so impatiently discharges, Mr. Walker again comes into notice. The inclosed letter from Mr Trist
                            gives all the information I have recd. concerning him since the last meeting of the Board with the slight exception
                            already known to you. Be so good as to return it at your leisure. I learnt verbally from Docr. Dungleson & Mr.
                            Lomax who called here on their way to Washington that the choice of Chairman was not without some grating sensations. Mr.
                            Tucker was appd. but with a recommendation from the Faculty that the appt. shd. be quarter yearly instead of annual as
                            less an object to the members & less inconvenient to the University in the case of an unfortunate choice resulting
                            from the idea of equality & rotation. I am to rece. an official communication on the subject. I discovered that a
                            permanent Superior, from within or without the Faculty would be wholly disrelished.
                        
                            
                                
                            
                        
                    